Title: To Thomas Jefferson from Henry Dearborn, 10 October 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department October 10th. 1808.
                        

                        I have the honor of proposing—for your approbation Wade Hampton to be appointed Colonel of the Regiment of Light Dragoons in the service of the U.S.
                  Accept, Sir &c.
                        
                            
                        
                    